[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                               JULY 23, 2008
                                No. 07-14348                 THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 07-60058-CR-WPD

UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                     versus

SABRINA F. SIDOTI,

                                                            Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 23, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Sabrina F. Sidoti appeals her conviction and sentence of imprisonment for

121 months for conspiracy to possess with intent to distribute 500 grams of more
of methamphetamine, three counts of possession with intent to distribute a

detectable amount of methamphetamine, and possession of a detectable amount of

methamphetamine. See 21 U.S.C. §§ 841(a)(1), 844(a). Sidoti makes three

arguments on appeal: (1) she received ineffective assistance of counsel; (2) the

district court erred when it denied her motion to suppress; and (3) the district court

erred when it failed to credit her for acceptance of responsibility. We affirm.

      We do not review Sidoti’s first two arguments. First, we do not “consider

claims of ineffective assistance of counsel raised on direct appeal where the

district court did not entertain the claim nor develop the factual record.” United

States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002) (citation omitted).

Instead, “[s]uch cases are usually resolved post-appeal in a habeas corpus

proceeding, where an evidentiary hearing may be held.” United States v.

Andrews, 953 F.2d 1312, 1327 (11th Cir. 1992). Sidoti did not raise her claim of

ineffective assistance in the district court, and the record is not developed as to

that issue. Second, Sidoti waived her right to appeal the denial of her motion to

suppress. “A defendant’s [unconditional] plea of guilty, made knowingly,

voluntarily, and with the benefit of competent counsel, waives all non-

jurisdictional defects in that defendant’s court proceedings.” United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). Sidoti knowingly and voluntarily

                                           2
entered her guilty plea and understood, by doing so, that she waived the right to

challenge the denial of her motion to suppress.

       Sidoti’s final argument is that the district court erred when it denied her a

downward adjustment under section 3E1.1 of the Sentencing Guidelines for

acceptance of responsibility. We review the determination of the district court for

clear error. United States. v. Moriarty, 429 F.3d 1012, 1022 (11th Cir. 2005)

(citation omitted). “The defendant bears the burden of clearly demonstrating

acceptance of responsibility and must present more than just a guilty plea.”

United States v. Sawyer, 180 F.3d 1319, 1323 (11th Cir. 1999). “Conduct

resulting in an enhancement under § 3C1.1 (Obstructing or Impeding the

Administration of Justice) ordinarily indicates that the defendant has not accepted

responsibility for his criminal conduct. There may, however, be extraordinary

cases in which adjustments under both §§ 3C1.1 and 3E1.1 may apply.” U.S.S.G.

§ 3E1.1, cmt. n.4. “The sentencing judge is in a unique position to evaluate a

defendant's acceptance of responsibility. For this reason, the determination of the

sentencing judge is entitled to great deference on review.” U.S.S.G. § 3E1.1, cmt.

n.5.

       The district court did not clearly err when it denied Sidoti an adjustment for

acceptance of responsibility. Sidoti admitted that she had obstructed the

                                           3
investigation of the government when she tried to warn others of that

investigation. Sidoti does not argue that the district court erred when it enhanced

her sentence for obstruction of justice, and the district court found Sidoti’s

acceptance was not so extraordinary as to outweigh her earlier obstructive

conduct. The district court also found that Sidoti falsely testified at the hearing on

her motion to suppress, and the record supports that finding.

      Sidoti’s convictions and sentence are AFFIRMED.




                                          4